Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive for the following reasons:

On pages 7-9 of the Applicant’s remarks, the Applicant argued that claims 5-11, 15-17, 19-23, and 34-37 depend from claims 1 and 33 and so at least similarly distinguish over the asserted combination of references.
However, the Examiner respectfully disagrees, and asserts that claims 1 and 33 can be overcome in light of the previously mentioned prior art, Eckstein, BePlate, Davidson, Kuebler, and Braunberger, as discussed previously in the final Office Action dated 6/6/2020. Additionally, since claims 5-11, 15-17, 19-23, and 34-37 depend from claims 1 and 33, they are similarly rejected as claims 1 and 33.

On pages 7-8 of the Applicant’s remarks, the Applicant argues that for claim 1, a claim composed of several elements cannot be proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). Even if all elements of claim 1 were disclosed in various prior art references, the claimed subject matter taken as a whole still cannot be said to be obvious without some apparent reason to combine the known elements in the fashion claimed.
However, the Examiner respectfully disagrees. It is noted that Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

On page 8 of the Applicant’s remarks, the Applicant argues that for claim 1, a person of ordinary skill in the art would not move the electromagnetically operated valve 116 from the first housing part 4 to the second inlet as alleged by the Office Action because the electromagnetically operated valve 116 would no longer be capable of coupling with the electronic control unit 100 independently of the rinsing tube 112 and the tube section 114.
However, the Examiner respectfully disagrees. It is noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Eckstein is not relied upon to teach that the electromagnetically operated valve 116 is moved from the first housing part 4 to the second inlet. Rather, Eckstein fails to teach that the second inlet comprises a regulator. However, Kuebler teaches that the inlet comprises a regulator 15 ('inlet valve', fig.1, ¶ 41).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device to include the regulator located in the second inlet such that it would function as an inlet valve, as taught by Kuebler, for the purpose of operatively opening and closing the valve so that fluid can flow into and out of the pump chamber (¶ 41).

On page 8-9 of the Applicant’s remarks, the Applicant argues that for claim 1, the inlet valve 15 of Kuebler does not expose the system of Kuebler to an ambient environment through an internal fluid conductor and Page 8 of the inlet valve of Kuebler is not exposed to an ambient environment. The inlet valve 15 of Kuebler is configured to permit or restrict fluid flow from the irrigation fluid container to the first pump chamber and there is no apparent reason for a person of ordinary skill in the art to modify the placement of the electromagnetically operated valve 116 of Eckstein based on the inlet valve 15 of Kuebler.
However, the Examiner respectfully disagrees. It is noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Eckstein teaches a regulator 116 (valve), wherein the regulator is adapted to provide ambient air through the internal fluid conductor (part of aeration tube 112 passing through 10) to the sealed space (sealed space of the dressing 80) (annotated fig.6; ¶ 17, 43). Eckstein is not relied upon to teach that the electromagnetically operated valve 116 is moved from the first housing part 4 to the second inlet. Rather, Eckstein fails to teach that the second inlet comprises a regulator. However, Kuebler teaches that the inlet comprises a regulator 15 ('inlet valve', fig.1, ¶ 41).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device to include the regulator located in the second inlet such that it would function as an inlet valve, as taught by Kuebler, for the purpose of operatively opening and closing the valve so that fluid can flow into and out of the pump chamber (¶ 41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785